Title: From George Washington to John Adams, 20 February 1797
From: Washington, George
To: Adams, John


                        
                            
                                
                            Dear Sir, 
                             Monday 20th Febry 1797
                        
                        I thank you for giving me the perusal of the enclosed. The sentiments do honor
                            to the head & heart of the writer; and if my wishes would be of any avail, they shd
                            go to you in a strong hope, that you will not withhold merited
                            promotion from Mr Jno. Adams because he is your son. For without intending to compliment the
                            father or the mother, or to censure any others, I give it as my decided opinion, that Mr
                            Adams is the most valuable public character we have abroad; and that there remains no doubt
                            in my mind that he will prove himself to be the ablest, of all our diplomatic Corps.
                        If he was now to be brought into that line, or into any other public walk, I could not upon the
                            principle which has regulated my own conduct, disapprove of the caution which is hinted at
                            in the letter. But he is already entered; the public, more and more as he is known, are
                            appreciating his talents & worth; and his country would sustain a loss if these were
                            to be checked by over delicacy on your part. With sincere esteem and affectionate regard I
                            am ever Yours
                        
                            Go: Washington
                            
                        
                    